Woodward, J. (dissenting):
I am unable to concur in the opinion of Hr. Justice Jenks, because I think the statute is clearly unconstitutional under the ruling in the case of Wright v. Hart (182 N. Y. 330). The decision in that case did not turn upon the fact that the fraud was conclusively established by a failure to comply with the statute, but upon the broad ground, as pointed out by Chief Judge Cullen in his dissenting opinion in Schlesinger v. Gilhooly (189 N. Y. 1, 32), that it “ arbitrarily denied the right of a specified class of citizens to contract for the sale of their property in the way permitted to other citizens.” This broad ground of a denial of the equal protection of the law* is not met by changing the form of the statute so as to make the same sales presumptively fraudulent and void.
Judgment of the Municipal Court affirmed, with costs.

 See U. S. Const. 14th Amendt. § 1.— [Rep.